322 S.E.2d 777 (1984)
Junious THORPE, Administrator of Estate of Shirley Ann Thorpe, deceased, Junious Thorpe, Individually, and Mary Bunch Thorpe
v.
Russell W. DeMENT, Jr., Philip O. Redwine, Sherman A. Yeargan, Jr. and Garland L. Askew, doing business as DeMent, Redwine, Yeargan and Askew, Attorneys at Law.
No. 454A84.
Supreme Court of North Carolina.
December 4, 1984.
Boyce, Mitchell, Burns & Smith, P.A. by Greg L. Hinshaw and Susan K. Burkhart, Raleigh, for plaintiffs-appellants.
Van Camp, Gill & Crumpler, P.A. by Douglas R. Gill, Pinehurst, for defendants-appellees.
PER CURIAM.
AFFIRMED.